Citation Nr: 1729605	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the decision to grant an increase apportionment for the Veteran's child from December 1, 2009, to include reduction of apportionment from September 1, 2014, is proper.


ATTORNEY FOR THE BOARD

S. Finn, Counsel








INTRODUCTION

The Veteran had active duty service from January 1994 to October 1999.

The appellant in this case is the Veteran's former partner who is bringing this appeal on behalf of the child identified as L.T.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, April 2010, February 2011 and June 2017 letters of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By way of history, J.W. filed a claim for apportionment on behalf of her minor child in November 2009.  In December 2009, the RO denied apportionment because the Veteran denied paternity.  In April 2010, the RO rendered a decision of apportionment of $125 per month when the Veteran acknowledged paternity.  J.W. filed a notice of disagreement (NOD) with the amount of apportionment.  In February 2011, the RO increased the amount of apportionment to $500, effective December 1, 2009.  The Veteran filed an NOD with the amount.  In a June 2017 Special Apportionment decision, the RO reduced apportionment from $500 to $200, effective September 1, 2014.

The claimant testified at an informal conference hearing before the RO in March 2017.

The issue on the title page has been rephrased to better reflect the contested claim on appeal.




FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran is reasonably discharging his responsibility for his child's support in this case, as is documented by the withholding of his Social Security and VA benefits for child support purposes.

2.  The appellant has demonstrated that the lack of an additional apportionment of VA benefits in this case would result in a hardship to the Veteran's minor child.

3.  However, an additional apportionment for child support purposes, in addition to the amount already withheld for that purpose from VA and SSA (Social Security Administration), would cause an undue hardship on the Veteran at this time.


CONCLUSION OF LAW

The criteria establishing entitlement to an increased apportionment of the Veteran's compensation benefits for the support of his dependent minor child have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Under 38 U.S.C.A. § 5307, if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2016).  More specifically, 38 C.F.R. § 3.450 (a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2016).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458 (a) (2016).

The Veteran contends his income has been erroneously calculated by the VA, and is causing a disproportionate apportionment.  He asserts that the apportionment should be reduced by the amount J.W. receives from Social Security for their child monthly because she is essentially "double dipping" and receiving child support from him through VA and SSA.  (See August 2014; March 2016 VA Form 21-4138; June 2016 Written Statement from J.W.).

The Veteran also submitted a SSA letter which reflects it would be withholding $305 from his Social Security payment in order to pay his obligation for child support.  He stated both VA and SSA are withholding child support payments from his check impairing his ability to care for other minor children from a different relationship.  (See February 2015 VA Form 21-4138).  

During the course of the claim, the Veteran and the appellant both have submitted VA Forms 21-0788, Information Regarding Apportionment of Beneficiary's Award and/or statements, describing their respective costs and expenses.  (See also March 2017 Hearing Transcript).  A May 2013 VA Form 21-0788 reflects J.W.'s income after expenses was $698.00.  As of August 2016, J.W.'s income after expenses was in the negative because she was unemployed when her position as an assistant attorney for the Louisiana Department of Justice was terminated on April 4, 2016.  As of August 2016, the Veteran's income after stated expenses was $124.00.  (See August 2016 Information Regarding Apportionment from Beneficiary's Award).  As of January 2017, J.W. was working as a contract attorney for SSA.  (See January 2017 Written Statement).  Both parties have financial obligations to various government agencies for overpayment of benefits and/or taxes.

Based on the foregoing evidence, the Board finds that the increased apportionment from December 1, 2009 and the reduction from September 1, 2014 were proper.  The Veteran's withholdings from his VA and SSA checks demonstrate that he is currently "reasonably discharging his responsibility for his children's support."  Thus, a general apportionment is not warranted in this case.  See 38 C.F.R. § 3.450 (a)(1)(ii); Hall, supra.

The Board additionally notes that a "special" apportionment is also not warranted in this case as an additional apportionment would result in hardship to the Veteran.  Specifically, the Board notes that the Veteran's SSA check is nearly totally withheld for child support purposes, as is a portion of his VA check.  The Veteran does not report any other sources of income.  He also reports expenses nearing close to the amount of VA benefits that he would be receiving.  Additionally, he is now remarried with a total of four children, one being born this year.

Moreover, the appellant has not provided any evidence of any disabilities or other conditions which would require additional support beyond what has already been prescribed by the state in child support payments; she has not demonstrated any hardship to the minor child if an apportionment is denied in this case.

Accordingly, a "special" apportionment in this case would be an undue hardship on the Veteran in this case, and therefore is also denied.  See 38 C.F.R. § 3.451.

II.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Court of Appeals for Veterans Claims (Court) has, however, carved out exceptions to the VCAA's applicability.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  One of those exceptions is for claims that involve chapters of the United States Code other than chapter 51, the chapter applicable to "claims, effective dates, and payments."  The Court held the VCAA inapplicable to chapter 53 benefits in both Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  As the claim in this case involves Chapter 53 benefits, specifically, the apportionment of benefits under 38 U.S.C.A. § 5307, the VCAA is inapplicable to the claim on appeal.

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2016).  See also 38 C.F.R. §§ 20.500 -20.504 (2016).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3 (p) (2016).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a NOD in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

In this case, the appellant is claiming entitlement to an apportionment of the Veteran's VA disability compensation benefits for support of her minor child.  The record reflects that the appellant is the Veteran's former partner.

The Board notes that both the Veteran and the appellant have both been given copies of the June 2017 letter of determination, which informed them of their appellate rights and rights to a hearing.  They were also both given copies of the June 2013 statement of the case.  After a review of the claims file, the Board finds that all of the procedural and due process rights applicable in contested claims have been complied with in this case.  See 38 C.F.R. § 19.100-102.  










ORDER

The decision to grant an increased apportionment for the Veteran's child from December 1, 2009, to include reduction of apportionment from September 1, 2014 is proper.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


